1                                     UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      BRADLEY FISCHER,
4
                            Plaintiffs,
5                                                            2:19-cv-01228-JAD-VCF
      vs.                                                    ORDER
6     THE HOME DEPOT,
7                            Defendants.
8

9           Before the court is the Emergency Motion to Withdraw as Counsel (ECF NO. 21).
10          On February 18, 2020, the court held a hearing on the first emergency motion to withdraw as
11   attorney (ECF NO. 14). (ECF NO. 20). The court had denied the motion to withdraw as attorney without
12   prejudice to give the parties an opportunity to try to settle the case within 30 days.
13          Plaintiff’s counsel David J. Winterton, has filed a renewed Emergency Motion to Withdraw as
14   Counsel (ECF NO. 21) on March 9, 2020. In Mr. Winterton’s declaration, he states that Defendants did
15   not want to negotiate but to continue with discovery. (ECF NO. 22 at p. 2).
16          Accordingly,
17          IT IS HEREBY ORDERED that the Emergency Motion to Withdraw as Counsel (ECF NO. 21) is
18   GRANTED.
19          IT IS FURTHER ORDERED that a status hearing is scheduled for 10:00 AM, April 17, 2020, in
20   Courtroom 3D.
21          DATED this 10th day of March, 2020.
                                                                   _________________________
22
                                                                   CAM FERENBACH
23                                                                 UNITED STATES MAGISTRATE JUDGE

24

25
